Order unanimously reversed on the law with costs and motion granted. Memorandum: In this action for malpractice and lack of informed consent, the motion of defendant doctors for summary judgment dismissing the action against them should have been granted. In support of their motion, defendants submitted proof in evidentiary form sustaining their burden of establishing that plaintiff had no cause of action, and in opposition plaintiff failed to submit proof in evidentiary form sufficient to defeat the motion. The affidavit of plaintiff’s attorney was insufficient to raise a triable issue of fact; the detailed expert opinion submitted by defendants required an expert response (see, Fiore v Galang, 64 NY2d 999, 1001; Maust v Arseneau, 116 AD2d 1012; Wind v Cacho, 111 AD2d 808, 809, appeal dismissed 67 NY2d 871; Fileccia v Massapequa Gen. Hosp., 99 AD2d 796, affd 63 NY2d 639). (Appeal from order of Supreme Court, Monroe County, Provenzano, J.— summary judgment.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.